DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (USPG 2005/0283365, hereinafter referred to as Mizutani) in view of Lewis et al. (USPG 2018/0095949, hereinafter referred to as Lewis).

Regarding claim 1, Mizutani discloses a translation device comprising: 
a speech recognition unit that recognizes a voice to generate a spoken 5sentence in a first language (figure 1, steps 103-104, speech recognition unit for converting speech to text in a first language); 
a storage that stores a plurality of example sentences each including a parameter representing a category corresponding to a plurality of terms (figure 1, database unit 115 including sample sentence database 105, class-word information 106, and word dictionary 107; also refer to paragraph 68); 
paragraph 69, “The language conversion unit 111 converts the sample sentence specified by the control unit 101 into the target sentence by referring to the sample sentence database 105 and the class-word information 106”); and 
an information acquisition unit that acquires specific information that corresponds to a specific parameter and represents a specific term, wherein when the search result example sentence includes the specific parameter, the translation processor generates the converted sentence based on the specific term represented by the specific information (paragraphs 73 and 79-81, based on the speech recognition results, exacting importance words, source language dependence relationship field; see figure 3, words of the source and corresponding target language are grouped as word-class).  
Mizutani fails to explicitly disclose, however, Lewis teaches the specific term related to a vehicle with a passenger on board or a shop where a guest is, from a system 15related to the vehicle or the shop (paragraph 17, generating custom set of phrases based on user location, e.g. airport, hotel, restaurant, etc.).
Since Mizutani and Lewis are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of applying contextual information of the user in a language translation system in order to provide a more accurate translation.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique 

Regarding claim 10, Mizutani discloses a translation method performed by a translation device, wherein a storage of the translation device stores a plurality of example sentences each including a parameter representing a category corresponding to a plurality of terms, the translation method comprising:  
15acquiring specific information that corresponds to a specific parameter and represents a specific term (paragraphs 73 and 79-81, based on the speech recognition results, exacting importance words, source language dependence relationship field; see figure 3, words of the source and corresponding target language are grouped as word-class); 
generating a spoken sentence in a first language by recognizing a voice (figure 1, steps 103-104, speech recognition unit for converting speech to text in a first language); and 
20searching the plurality of example sentences stored in the storage for an example sentence based on the spoken sentence as a search result example sentence to generate a converted sentence, based on the search result example sentence, wherein, in the generating the converted sentence, when the search 25result example sentence includes the specific parameter, the converted sentence is generated based on the specific term represented by the specific information  (paragraph 69, “The language conversion unit 111 converts the sample sentence specified by the control unit 101 into the target sentence by referring to the sample sentence database 105 and the class-word information 106”; also see paragraphs 73 and 79-81, based on the speech recognition results, exacting importance words, source language dependence relationship field; see figure 3, words of the source and corresponding target language are grouped as word-class).  
Mizutani fails to explicitly disclose, however, Lewis teaches t specific term related to a vehicle with a passenger on board or a shop where a guest is, from a system related to the vehicle or the shop (paragraph 17, generating custom set of phrases based on user location, e.g. airport, hotel, restaurant, etc.).
Since Mizutani and Lewis are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of applying contextual information of the user in a language translation system in order to provide a more accurate translation.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

20Regarding claim 2, Mizutani further discloses the translation device according to claim 1, wherein the specific parameter is defined by a sub-category that segmentizes the category (figure 3, different word categories including words, word ID, Phonetic readings, class ID, etc.).  

Mizutani: figure 20B, the invention relates to sentence translation using sample sentence database containing sample sentence pairs); wherein when the search result example sentence includes the specific parameter, the translation processor replaces the specific parameter with a translation word, in the second language, corresponding to the specific term (Mizutani: igure 3 and paragraphs 73 and 79-81, based on the speech recognition results, exacting importance words, source language dependence relationship field; word ID and word class are obtained and target language words corresponding to the source language words are obtained as translations; also see paragraph 17 of Lewis, which describe generating phase set based on user context, which is equated to “specific parameter”).

Regarding claim 5, Mizutani further discloses the translation device according to claim 1, wherein the translation processor searches the spoken sentence, based on a search formula corresponding to the plurality of terms, and retrieves a term among the plurality of terms corresponding to the parameter (Mizutani: paragraph 69, “… calculates a word score (keyword correspondence degree) from the appearance locations, and derives a display parameter for each word in each sample sentence, based on word score”; “The alternative word selection unit 110 refers to the class-word information 106 and selects an alternative word for the classified word identified by the control unit 101”).  

Regarding claim 9, Mizutani fails to explicitly disclose, however, Lewis further teaches the method of claim 1, wherein the specific information includes any one of a vehicle number, a place of departure, a destination, and weather (paragraph 17, flight number, hotel name, restaurant address, etc.).
Since Mizutani and Lewis are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of applying contextual information of the user in a language translation system in order to provide a more accurate translation.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding 11, the modified Mizutani further discloses a non-transitory recording medium storing a program that causes the translation device to execute the translation method according to claim 10 (Mizutani: paragraph 64).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Lewis, and further in view of Franz et al. (USPN 6356865, hereinafter referred to as Franz).

Regarding claim 6, the modified Mizutani fails to explicitly disclose, however, Franz further teaches the translation device according to claim 5, wherein the translation processor generates a character string by replacing the term retrieved in the spoken sentence with the parameter, and the translation processor searches the plurality of example sentences, 20based on similarity between the character string including the parameter and each of the plurality of example sentences (figures 5-6 and/or col. 12, lines 11-67, processing the input sentence to syntactic representation).  
Since the modified Mizutani and Franz are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of syntactic analysis to convert a source language into a syntactic representation to facilitate language translation in order to improve naturalness and accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Lewis, and further in view of Kollakowski (USPG 2013/0120163, hereinafter referred to as Kollakowski).

Regarding claim 8, the modified Mizutani fails to explicitly disclose, however, Kollakowski further discloses the translation device according to claim 1, wherein the vehicle is an aircraft or a train, and the plurality of example sentences include a sentence used for an 5announcement in the aircraft or the train (paragraphs 10-12, translation system onboard aircraft used for announcement).  
 Since the modified Mizutani and Kollakowski are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of translating aircraft cabin announcement into multiple languages for passengers.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koizumi et al. (USPG 2005/0131673) teach a language translation method in which model sentences are retrieved for selection based on spoken input.  Mochida et al. (USPG 2017/0185587) teach a language translation system in which sentence templates matching the input speech are retrieved and converted to a second language. Orsini et al. (USPG 2014/0303960) teach a method for translating a source language into multiple languages for multiple users in a communication session.  Anisimovich et al. (USPG 2009/0182549) teach a deep model statistics for machine translation.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656